Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 4/12/2021 has been considered by Examiner. 
Response to Amendment
Office action in response to amendment entered 1/14/2021.   Claims 1-28 remain pending.  Claims 1-6, 8-9, 16-23, and 25-27 are amended.
Response to Arguments
The 35 USC 112(b) rejection of claim 19 is withdrawn in view of the claim amendments to claim 19.
Applicant’s amendments to the independent claims cause a change in scope and thus necessitate new grounds of rejection presented in this Office action.  The rejection relies on previously cited art and thus examiner fully considers the arguments and responds in order to clarify the office's position and aid in compact prosecution.
Applicant's arguments filed 1/14/2021 with respect to the 35 USC 102 and 103 rejections of claims 1-28  have been fully considered but they are not persuasive. 
Applicant submits the following, to which the examiner respectfully disagrees.
Fujii discloses that the avatar can be animated to reflect a user blinking, movement of a user's mouth, or movement of a user's eyebrows. [0051] and [0052]. However, Fujii does not disclose animating the avatar based on information for changing posture (e.g., turn head to the right). Fujii fails to disclose or suggest that a first object, generated by converting at least part of a second object included in at least one image, is animated to change posture of the first object according to the information for changing posture.

Examiner notes that the “information for changing posture” is only limited in claims 1, 18 and 27 in a descriptive manner as “identified based on at least one of a position, shape, or size of a third object included in the at least one image”.  Thus when compare to Fujii’s teaching of moving or animating the avatar according to facial recognition and iris information of the users face and eyes position and expression (i.e. blinking or moving mouth), Fuji sufficiently discloses animating a first object according to “information for changing posture”, as recited in the claim.  Therefore, examiner further cites respective areas of Fuji, as appearing below in the rejection, as grounds for rejection for the amended claim limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 14-25, and 27-28 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by FUJII K; KAWAKITA K JP 2017-208638 A
Consider Claims 1, 18 and 27, Fujii discloses An electronic device (Fig. 1, [0017] PC 1), comprising:
	a camera module including a camera (Fig. 1, [0021] infrared camera 6);
	 5a sensor module including a sensor (Fig. 1, [0021] infrared camera 6);
	a display (Fig. 1, [0020] display 5);
	a memory (Fig. 1, [0027], memory 22) configured to store registered biometric information (Fig. 1, Fig. 6, step 108, [0063] “iris information of a user registered in advance” thus store registered iris information; Fig.5 [0043]The face recognition unit 50 recognizes  person's face from an image captured by the infrared camera 6);
	and a processor (Fig. 1, [0027], CPU 20) configured to:
10obtain at least one image using the camera module (Fig. 1, Fig. 3, Fig. 4, Fig. 6, [0056] In step 100, imaging by the infrared camera 6 is started), 
obtain biometric information using the sensor module (Fig. 1, Fig. 3, Fig. 4, Fig. 6, [0054] The iris authentication unit 54 performs iris authentication based on an iris of an eye captured by the infrared camera 6 ),
control the display to display a first object generated by converting at least part of a second object included in the at least one image  ( Fig. 1, Fig. 3, Fig. 4, Fig. 6, [0058] “In step 104, the avatar image 44 is displayed on the touch panel display 5” [0040] describes avatar image in place of face object in the captured image), and 
control the display to display the first object together with information for 15changing posture identified based on at least one of a position, shape, or size of a third object included in the at least one image (Fig. 6 steps 106-107 [0053], [0059]-[0062]  [0053] eyes) until the obtained biometric information and the registered biometric information meet a designated condition (Fig. 6 steps 106-107 [0053], [0059]-[0062]  [0053] a predetermined ratio or more of the authentication determinable region 42),
wherein the processor is configured to animate the first object to change posture of the first object according to the information for changing posture (Fuji [0047]-[0052] avatar image animated (i.e. changes position, size, blinks, moves eyebrows, mouth) corresponding to the face recognition information from infrared camera).

Further regarding claim 27, Fujii also discloses control the display to display the first object together with a guide indicating a region for obtaining the biometric information (Fig. 6 steps 106-107 [0053], [0059]-[0062]  [0053]), and identify that authentication succeeds based on identifying that the obtained biometric information and the registered biometric information meet a designated 20condition (Fig. 1, Fig. 6, step 108, [0063] “authentication is performed by image matching (pattern recognition) between iris information of a user registered in advance and an iris captured by the infrared camera 6”).

Consider Claims 2 and 19, Fujii discloses control the sensor module to radiate an infrared (IR) ray and receive a reflection of the IR ray (Fig. 1, Fig. 3, Fig. 4, Fig. 6, [0056] In step 100, imaging by the infrared camera 6 is started), 
identify an IR image for an eye based on the reflection, identify iris information from the IR image (Fig. 1, Fig. 3, Fig. 4, Fig. 6, [0053] “iris of the eye imaged by the infrared camera 6” [0053] “..the eye of the avatar image 44 (the actual face image 40)..” [0043]The face recognition unit 50 recognizes a person's face from an image captured by the infrared camera , and control the display to display the information for changing posture until the 53P24417/DMC identified iris information corresponds to iris information stored in the memory (Fig. 1, Fig. 3, Fig. 4, Fig. 6,  [0057] In step 102,step 104 AND step 108).

Consider Claims 3 and 20, Fujii discloses control the sensor module to radiate an infrared (IR) ray and receive a reflection of 5the IR ray (Fig. 1, Fig. 3, Fig. 4, Fig. 6, [0056] In step 100, imaging by the infrared camera 6 is started),
identify an IR image for a face based on the reflection, identify face information from the IR image  (Fig. 1, Fig. 3, Fig. 4, Fig. 6, [0043]The face recognition unit 50 recognizes a person's face from an image captured by the infrared camera 6), and 
control the display to display the information for changing posture until the identified face information corresponds to face information stored in the memory (Fig. 1, Fig. 3, Fig. 4, Fig. 6,  [0057] In step 102, it is determined whether or not a person's face has been imaged by the infrared camera 6, and when an affirmative determination is made, the process proceeds to step 104.).

Consider Claims 4 and 21, Fujii discloses control the display to display the information for changing posture identified based on at least one of a difference between the position of the third object and a reference position, a difference between the shape of the third object and a 15reference shape, or a difference between the size of the third object and a reference size (Fig. 6 [0059]-[0062] steps 106-107)

control the display to the display at least one of a text or an image, 20corresponding to at least one of the difference between the position of the third object and the reference position, the difference between the shape of the third object and the reference shape, or the difference between the size of the third object and the reference size (Fig. 6 [0059]-[0062] steps 106-107).  

Consider Claims 6 and 23, Fujii discloses control the display to display the first object together with a guide based on at least one of the reference shape or the reference size in a position corresponding to the reference position (Fig. 6 [0059]-[0062] steps 106-107).


Consider Claims 7, 24, and 28, Fujii discloses identify at least one of a position, size, or shape of the first object based on at least one of the position, size, or shape of the third object included in the at least one image ([0047]-[0050] “the avatar image 44 to be displayed on the touch panel display 5 following the position and size of the face of the user” avatar corresponding to first object and face corresponding to third object).
	
Consider Claims 8 and 25, Fujii discloses generating the first object using a texture corresponding to a part of the second object included in the at least one image or generating the conversion object using a texture stored in the memory ([0044] “An avatar image reading unit 51 reads an avatar image 44 set in advance by a user from a memory 22”)

control the memory to store a template image ([0044] “An avatar image reading unit 51 reads an avatar image 44 set in advance by a user from a memory 22”), identify a size of the template image based on at least one of the position, shape, or  5size of the third object included in the at least one image, and control the display to display the template image of the identified size as the first object ([0047]-[0050] “the avatar image 44 to be displayed on the touch panel display 5 following the position and size of the face of the user” avatar corresponding to first object and face corresponding to third object).

Consider Claim 15, Fujii discloses control the memory to store a template image ([0044] “An avatar image reading unit 51 reads an avatar image 44 set in advance by a user from a memory 22”), adjust at least one of a position, shape, or size of a sub object in the template image based on at least one of the position, shape, or size of the third object included in the at least one image, and control the display to display the adjusted template image as the first object ([0047]-[0050] “the avatar image 44 to be displayed on the touch panel display 5 following the position and size of the face of the user” avatar corresponding to first object and face corresponding to third object).

Consider Claim 16, Fujii discloses control the memory to store information about a designated action, identify information about an action based on the at least one image (Fig. 10, Fig. 11 [0078] authenticates the user according to whether the avatar image 44 selected by the user matches a predetermined type of avatar image 44 .. Note that the registered avatar image is previously set by the user”), and 
identify that authentication succeeds based on the obtained biometric information 20and the registered biometric information meeting the designated condition and the identified information about the action corresponding to the information about the designated action (Fig. 10, Fig. 11 [0078]-[0083] “authenticates the user based on whether or not the selected avatar image 44 is the same as the registered avatar image in addition to iris authentication”).

Consider Claim 17, Fujii discloses control the memory to store information about a designated action, identify information about an action based on data from the sensor module, and, identify that authentication succeeds based on the obtained biometric information 5and the registered biometric information meeting the designated condition and the identified information about the action corresponding to the information about the designated action (Fig. 10, Fig. 11 [0078]-[0083] “authenticates the user based on whether or not the selected avatar image 44 is the same as the registered avatar image in addition to iris authentication” where data from sensor module corresponds to data from user input unit 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over FUJII K; KAWAKITA K JP 2017-208638 A in view of Park (KR 20150129237)
Consider Claims 9 and 26, Fujii discloses displaying, via the display, first information for changing posture together with a first conversion object obtained by converting at least part of an object included in a first image of the at least one image ([0047]-[0050] “the avatar image 44 to be displayed on the touch panel display 5 following the position and size of the face of the user” ) based on identifying that a first target object for recognition included in the first image meets a first condition ([0057] step 102); and 
a second conversion object obtained by converting at least part of an object included in a second image of the at least one image, obtained after the first image, based on identifying that a second target object for recognition included in the second image meets a second condition (See Fuji [0047]-[0050] “the avatar image 44 to be displayed on the touch panel display 5 following the position and size of the face of the user” )
Fujii does not explicitly disclose displaying, via the display, second information for changing posture, the second information for changing posture being different from the first information for changing posture.
Park teaches displaying, via the display, second information for changing posture, the second information for changing posture being different from the first information for changing posture (See Park [0042]-[0044] identify user wears glasses (object disturbing detection) and providing a message to the user requesting removal of the glasses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fujii and combine it with the noted 

Consider Claim 11, Fujii does not explicitly disclose identify a presence of an object disturbing detection of the third object based on a 10result of analyzing the at least one image and provide the first object together with information requesting to change a position of the object disturbing detection of the third object.
Park teaches identify a presence of an object disturbing detection of the third object based on a 10result of analyzing the at least one image and provide the first object together with information requesting to change a position of the object disturbing detection of the third object (See Park [0042]-[0044] identify user wears glasses (object disturbing detection) and providing a message to the user requesting removal of the glasses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fujii and combine it with the noted teachings of Park in order to perform Iris detection when users are wearing glasses (Park [0006]).

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over FUJII K; KAWAKITA K JP 2017-208638 A in view of Shin (US20180012070).

Consider Claim 10, Fujii does not explicitly disclose identify information about an ambient illuminance of the electronic device and provide the first object together with information for changing an illuminance environment based on the information about the ambient illuminance.
Shin teaches identify information about an ambient illuminance of the electronic device (Shin [0130] include information indicating that an iris recognition operation is not be performed according to a state of the proximity detector 135)
and provide the first object together with information for changing an illuminance environment based on the information about the ambient illuminance (Shin [0130] include relevant information indicating that the proximity sensor may not operate normally due to another object or foreign substance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fujii and combine it with the noted teachings of Shin in order to security functions using an iris authentication method (Shin [0006]).

Consider Claim 12, Fujii does not disclose but Shin teaches identify a contaminant present on the sensor module (Shin [0130] include information indicating that an iris recognition operation is not be performed according to a state of the proximity detector 135), and provide the first object together with information for requesting removal of the contaminant (Shin [0130] include relevant information indicating that the proximity sensor may not operate normally due to another object or foreign substance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fujii and combine it with the noted 
Consider Claim 13, Fujii does not disclose but Shin teaches identify an authentication failure based on the obtained biometric information and the registered biometric information not meeting the designated condition within a preset time, and control the display to display an object reflecting an emotion corresponding to the authentication failure (See Shin [0101],  [0170] If it is determined that a set time expires in step 1031, the controller 180 may perform a corresponding operation in step 1033. For example, if iris authentication is not normally performed within a set time during an iris recognition operation, the controller 180 may stop the iris recognition operation and output a relevant guide (for example, a guide regarding a failure of the iris authentication) through the display 131).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fujii and combine it with the noted teachings of Shin in order to include relevant information for security functions using an iris authentication method (Shin [0006]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

 
/UMAIR AHSAN/Examiner, Art Unit 2647

   /YUWEN PAN/   Supervisory Patent Examiner, Art Unit 2649